Case 17-40811-bem         Doc 70     Filed 10/30/18 Entered 10/30/18 15:38:14               Desc Main
                                     Document     Page 1 of 6




  IT IS ORDERED as set forth below:



   Date: October 30, 2018
                                                          _________________________________

                                                                   Barbara Ellis-Monro
                                                              U.S. Bankruptcy Court Judge


 ________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

IN RE:                                         :       CHAPTER 7
                                               :
RHONDA T. EDEN,                                :
                                               :       CASE NO. 17-40811-BEM
                                               :
                        Debtor.                :


 ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION FOR AUTHORIZATION
     TO SELL ESTATE’S INTEREST IN CERTAIN PERSONAL PROPERTY
 AND FOR AUTHORITY TO PAY CERTAIN CLAIMS FROM PROCEEDS OF SALE

         Before the Court is the “Motion for Authorization to Sell Estate’s Interest in Certain

Personal Property and for Authority to Pay Certain Claims from Proceeds of Sale” (Dkt.#:65)

(the “Motion”) filed on September 25, 2018, by the duly qualified and acting Chapter 7 Trustee

(the “Trustee”) in the above styled case. Notice of Requirement of Response to the Motion for

Authorization to Sell Estate’s Interest in Certain Personal Property and for Authority to Pay

Certain Claims from Proceeds of Sale and Of Time to File Same pursuant to Bankruptcy Local

Rule 9014-2 was served on all creditors and interested parties. A Limited Objection to the
Case 17-40811-bem         Doc 70    Filed 10/30/18 Entered 10/30/18 15:38:14               Desc Main
                                    Document     Page 2 of 6


Motion was filed on October 19, 2018, by Cornerstone Bank (Dkt#:68). Mitchell S. Rosen, Esq.

appeared at the hearing on behalf of Cornerstone Bank. A Brief in Support of the Motion was

filed by Creditor Chris Eden on October 22, 2018 (Dkt#:69). Howard P. Slomka, Esq. appeared

at the hearing on behalf of Chris Eden. No other objections or responses were filed. Also

appearing at the hearing was John C. Pennington, Esq. representing the Trustee.

       The Trustee by her Motion seeks authorization to sell the Debtor’s 99% interest in Eden

Oak Properties, LLC and a 50% interest in K & M Hardware, Inc. (the “Property”) for

$1,500,000.00 (the “Purchase Price”) to DDR Limited, LLC, a purchaser in good faith and a

disinterested party.

       Upon consideration of the record in this matter, good cause shown, it is hereby

       ORDERED that the Chapter 7 Trustee’s Motion for Authorization to Sell Estate’s Interest

in Certain Personal Property and for Authority to Pay Certain Claims from Proceeds of Sale is

GRANTED, and the Trustee is authorized and directed to collect $1,500,000.00 from DDR

Limited, LLC for the transfer of the entire interest in Eden Oak Properties, LLC, and K & M

Hardware, Inc., which interest shall include all of the Debtor’s ownership in such entities, and

those of her co-owner(s), if any, which co-owner(s) shall maintain their rights as Co-owners

pursuant to 11 U.S.C §363; and it is

       FURTHER ORDERED that the Trustee is authorized to pay at closing: 1) Cornerstone

Bank its claim in full, based on its first priority deed to secure debt on the real property located at

6437 Highway 92, Acworth, GA which was a personal guarantee of the Debtor; 2) Cornerstone

Bank its statutory attorney fee in full; 3) M & W Investments $210,189.59 in full satisfaction of

its second priority deed to secure debt on the real property located at 6437 Highway 92,

Acworth, GA, and on K & M Hardware, Inc.; 4) Regions Bank $13,750.28 based on the personal
Case 17-40811-bem         Doc 70    Filed 10/30/18 Entered 10/30/18 15:38:14              Desc Main
                                    Document     Page 3 of 6


guarantee of the Debtor for K & M Hardware, Inc. debt which may possibly create a significant

tax liability if not paid in the same year the sale closes; 5) Regions Bank $24,252.99 based on the

personal guarantee of the Debtor for K & M Hardware, Inc. debt which may possibly create a

significant tax liability if not paid in the same year the sale closes; 6) Sunbelt Business Brokers-

Atlanta $150,000.00 for its commission on the sale; 7) any allowed claim of Cherokee County

for ad valorem taxes; and 8) any other minor costs associated with the completion of this sale;

and it is

        FURTHER ORDERED that the Chapter 7 Trustee be, and she hereby is, authorized and

directed to execute any and all documents necessary to accomplish the sale of the Property; and

it is

        FURTHER ORDERED that the Trustee and her agent shall have sixty (60) days from the

date of this Order to continue marketing the Property for sale; and it is

        FURTHER ORDERED that, if the sale to DDR Limited, LLC or to another buyer on the

same terms, does not close as provided herein, or if a binding contract with a new buyer has not

been fully executed by December 31, 2018, the Trustee is authorized to conduct a public auction

for the sale of the Property in January, 2019; and it is

        FURTHER ORDERED that in the event the Property is not sold pursuant to a binding

contract or by auction on or before January 25, 2019, Cornerstone Bank may advertise for

foreclosure of the Property in February, 2019, for a foreclosure sale on the first Tuesday of

March, 2019.

                                      END OF DOCUMENT

                             (Signatures continued on following page)
Case 17-40811-bem       Doc 70     Filed 10/30/18 Entered 10/30/18 15:38:14   Desc Main
                                   Document     Page 4 of 6


Order Prepared and Presented By:

/s/ JOHN C. PENNINGTON
John C. Pennington
Attorney for Chapter 7 Trustee
Georgia Bar No. 571400
John C. Pennington, P.C.
P.O. Box 275
Helen, GA 30545
(706) 878-0033
jcppc@windstream.net
Consented to by:
/s/ MITCHELL S. ROSEN (with express permission)
Mitchell S. Rosen, Esq.
Attorney for Cornerstone Bank
Georgia Bar No. 614419
Kitchens Kelley Gaynes, P.C.
Glenridge Highlands One, Suite 800
5555 Glenridge Connector
Atlanta, GA 30342
404-237-4100
mrosen@kkgpc.com

Consented to by:

/s/ HOWARD P. SLOMKA (with express permission)
Howard P. Slomka, Esq.
Attorney for Chris Eden
Georgia Bar No. 652875
Slipakoff & Slomka, LLP
2859 Paces Ferry Rd., Suite 1700
Atlanta, GA 30339
678-732-0001
HS@myatllaw.com
Case 17-40811-bem       Doc 70    Filed 10/30/18 Entered 10/30/18 15:38:14          Desc Main
                                  Document     Page 5 of 6


                                   DISTRIBUTION LIST

      The following parties are to be served by the Clerk of the Bankruptcy Court pursuant to
BLR 9013-3(c)(2):

                       Tracey L. Montz
                       2146 Roswell Rd. #108-406
                       Marietta, GA 30062

                       Office of United States Trustee
                       362 Richard B. Russell Federal Bldg.
                       75 Ted Turner Dr., S.W.
                       Atlanta, GA 30303

                       John C. Pennington, P.C.
                       P.O. Box 275
                       Helen, GA 30545

                       Brian S. Limbocker
                       Bldg. 800, Suite 140
                       2230 Towne Lake Pkwy
                       Woodstock, GA 30189

                       Rhonda T Eden
                       14 Foxhound Way, SW
                       Cartersville, GA 30120

                       Chris Eden
                       c/o Howard P. Slomka, Esq.
                       Slipakoff & Slomka
                       2859 Paces Ferry Rd., Suite 1700
                       Atlanta, GA 30339

                       Chris Eden
                       PO Box 28083
                       Atlanta, GA 30358

                       Mitchell S. Rosen, Esq.
                       Kitchens Kelley Gaynes, P.C.
                       Glenridge Highlands One, Suite 800
                       5555 Glenridge Connector
                       Atlanta, GA 30342
Case 17-40811-bem   Doc 70   Filed 10/30/18 Entered 10/30/18 15:38:14   Desc Main
                             Document     Page 6 of 6


                    M & W Investments
                    c/o Gregory Doyle Calhoun & Rogers
                    Attn: C. George Kleeman, IV, Esq.
                    49 Atlanta St.
                    Marietta, GA 30060-1977


                    M & W Investments
                    120 Chastain Rd., Unit 2201
                    Kennesaw, GA 30144-6223

                    Regions Bank
                    c/o Kelly E. Waits, Esq.
                    Burr & Forman LLP
                    Suite 100, 171 Seventeenth St. NW
                    Atlanta, GA 30363

                    Wells Fargo Bank
                    McCalla Raymer Leibert Pierce, LLC
                    1544 Old Alabama Rd.
                    Roswell, GA 30076

                    Doreen Morgan
                    Sunbelt Business Brokers - Atlanta
                    4470 Chamblee Dunwoody Rd., Suite 460
                    Atlanta, GA 30338

                    Damon Rose
                    DDR Limited, LLC
                    4725 Northside Dr.
                    Atlanta, GA 30318

                    KW Commercial Atlanta Perimeter
                    115 Perimeter Place, Suite 100
                    Atlanta, GA 30346

                    Cherokee County Tax Commissioner
                    270 Marietta Hwy
                    Canton, GA 30114
